DETAILED ACTION

Claim Objections
Claim 2 is objected to because of the following informalities: 
Referring to claim 2, the limitation “wherein: the wire includes a plurality of wires, and the cushion covers each of the wires” is unclear or indefinite.  
Specification discloses a wire as single wire and wires 10 as plural wires. Therefore, define the wire in claim 2 in unclear or in definite.
 Specification and figures discloses cushions 40 covers each of the wires, not a single cushion (see figure 3 and impact-resistant members 40 (cushions) in paragraph 0021). Therefore, the limitation is unclear.
  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Ikuo (JPH10160047, hereinafter Ikuo).



Referring to claim 1, Ikuo discloses a wire harness (figures 3-5) comprising: 
a wire; 
a cover (1 having 2-3) that covers the wire (30); and 
a cushion (a cushioning member 20) provided between the wire and the cover (between 1 having 2-3) and, 
wherein: 
the cover (2-3) is provided with a hole (11 or 13) in an intermediate portion of the cover in an extension direction of the wire (in intermediate portion between two ends of cover 2-3 in an extension direction of 30), and 
the cushion (20) is provided between the hole and the wire (between one of (11 or 13) and 30) in a first direction intersecting the extension direction (see cross sectional view in figure 5 defines structure at a first direction intersecting the extension direction of 30).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 2  is rejected under 35 U.S.C. 103 as being unpatentable over Ikuo 
In view of   Shijun et al. (CN208368190U, hereinafter Shijun).

Referring to claim 2, IKuo discloses the wire harness according to claim 1, but fails to disclose wherein:  the wire includes a plurality of wires, and the cushion covers each of the wires.
Shijun discloses including the wire) (insulated conductors 1-2 in figure 1), and the cushion covers each of the wires (cushion layer 5 covering 1-2).
It would have been obvious to a person of the ordinary skills in the art before the effective filing date of the claimed invention to modify the wire harness of IKuo to have plurality of wire protected by cushion material as taught by Shijun in order to send currents and/or electrical signals from one end to other end of vehicle body to communicate or power multiple components across the vehicle body with protection against shock and pressure.

Claim 3  is rejected under 35 U.S.C. 103 as being unpatentable over Ikuo 
In view of   Masaaki et al. (JP2014130708A, hereinafter Masaaki).

Referring to claim 2, IKuo discloses the wire harness according to claim 1, but fails to disclose comprising a braid made of metal that covers the wire inside the cover, wherein the cushion is provided between the wire and the braid.

Masaaki discloses a braid made of metal that covers the wire inside the cover, wherein the cushion is provided between the wire and the braid.
 (braid 10 inside cover 3 in figure 7, and cushion 24 between braid 10 and the wire 11, see paragraph 0028 states, “the second rubber member24 function as a shock-absorbing material having higher elasticity ….The second rubber member suppresses abrasion, etc., of another member (the braided shield 10 in the present embodiment) arranged around the electromagnetic wave absorption component 2.”).

It would have been obvious to a person of the ordinary skills in the art before the effective filing date of the claimed invention to modify the wire harness of Ikuo to have a braid and the cushion is provided between the wire and the braid as taught by Masaaki in order to provide electromagnetic shielding to the wire to improve signal transmission, and cushion suppresses abrasion, etc., of the braided shield 10.

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARESH PAGHADAL whose telephone number is (571)272-5251. The examiner can normally be reached 7:00AM-4:00PM, Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PARESH PAGHADAL/Primary Examiner, Art Unit 2847